Exhibit 99.1 CONSOLIDATED FINANCIAL STATEMENTS INTERACTIVE HOLDING CORP. DECEMBER 31, 2014, 2013 and 2012 INTERACTIVE HOLDING CORP. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS AND FINANCIAL STATEMENT SCHEDULES DECEMBER 31, 2014, 2 CONTENTS Page(s) Independent Auditor’s Report 3 Consolidated Financial Statements Consolidated Balance Sheets 4 Consolidated Statements of Operations and Comprehensive Income 5 Consolidated Statements of Changes in Convertible Preferred Stock and Stockholders’ Equity / (Deficit) 6 Consolidated Statements of Cash Flows 7 Notes to the Consolidated Financial Statements 8 - 31 2 Independent Auditor’s Report To the Board of Directors of Interactive Holding Corp.: We have audited the accompanying consolidated financial statements of Interactive Holding Corp. and its subsidiaries which comprise the consolidated balance sheets as of December 31, 2014 and December 31, 2013, and the related consolidated statements of operations and comprehensive income, of stockholders’ equity/(deficit), and of cash flows, for the years ended December 31, 2014, 2013, and 2012. Management's Responsibility for the consolidated Financial Statements Management is responsible for the preparation and fair presentation of the consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on the consolidated financial statements based on our audits.We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements.The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error.In making those risk assessments, we consider internal control relevant to the Company's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control. Accordingly, we express no such opinion.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements.We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Interactive Holding Corp. and its subsidiaries at December 31, 2014 and December 31, 2013, and the results of their operations and their cash flows for the three years ended December 31, 2014 in accordance with accounting principles generally accepted in the United States of America. /s/ PricewaterhouseCoopers LLP New York, NY September 21, 2015 3 INTERACTIVE HOLDING CORP. CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance of $649,304 and $1,101,570 at December 31, 2014 and 2013,respectively Prepaid expenses and other current assets Current deferred tax asset Total current assets Property and equipment, net Other assets, net Intangible assets, net Goodwill Total assets $ $ LIABILITIES, CONVERTIBLE PREFERRED STOCK, AND STOCKHOLDERS'(DEFICIT)/EQUITY Current Liabilities Accounts payable $ $ Accrued expenses Deferred revenue Debt, current portion Income taxes payable Due to stockholder - Other current liabilities Total current liabilities Preferred stock warrant liability - Debt, long term portion Other long term liabilities - Other long term income tax liability Long term deferred tax liability Total liabilities Commitments and Contingencies (Note 15) Series A redeemable convertible preferred stock; $0.0005 par value; 40,000,000 shares authorized; 37,184,556 and 36,693,432shares issued andoutstanding at December 31, 2014 and 2013, respectively; aggregate liquidation preference of $59,436,262 and $54,421,134, respectively Stockholders' (deficit)/equity Common stock; par value of $0.0005 per share; 60,000,000 shares authorized; 1,384,262 and 1,115,783 shares issued and outstanding at December 31, 2014 and 2013, respectively Additional paid-in capital - Accumulated (deficit) earnings ) Accumulated other comprehensive income (loss) ) Total stockholders' (deficit)/equity ) Total liabilities, convertible preferred stock, and stockholders'(deficit)/equity $ $ The accompanying notes are an integral part of these consolidated financial statements 4 INTERACTIVE HOLDING CORP. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE YEARS ENDED DECEMBER 31, Revenue $ $ $ Cost of revenue Gross profit Operating expenses General and administrative Research & development Sales and marketing Other operating expense Total operating expenses Income from operations Interest expense, net Other expense, net ) Total other expense, net Income before provision for income taxes Provision for income taxes Net income $ $ $ Comprehensive income (loss) Foreign currency translation adjustment ) ) Comprehensive income $ $ $ The accompanying notes are an integral part of these consolidated financialstatements 5 INTERACTIVE HOLDING CORP. CONSOLIDATED STATEMENTS OF CHANGES IN CONVERTIBLE PREFERRED STOCK AND STOCKHOLDERS' EQUITY/(DEFICIT) FOR THE YEARS ENDED DECEMBER 31, Series A Preferred Stock CommonStock Shares Amount Shares Amount Additional Paid- in Capital Accumulated Earnings(Deficit) Accumulated Other Comprehensive Income/(Loss) Total Stockholders' Equity/(Deficit) Balance as of January 1, 2012 $ Stock option expense Series A preferred stock compensation - Stock issuance through options exercised Dividends paid ) - Accretion to redemption value ) ) Translation adjustment ) ) Net Income Balance as of December 31, 2012 $ Stock option expense Stock issuance through options exercised Stock repurchase ) Accretion to redemption value ) ) Translation adjustment ) ) Net income Balance as of December 31, 2013 $ ) $ Stock option expense Stock option windfall Cashless exercise of stock option 78 ) ) Stock issuance through warrant exercise - Stock issuance through options exercised 51 Stock issuance through restricted stock grant 5 Dividends paid ) ) ) Accretion to redemption value ) ) Translation adjustment Net income Balance as of December 31, 2014 $ $ $
